Citation Nr: 0630372	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-44 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  He died in January 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denying the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  In July 2004, the 
appellant testified before a Decision Review Officer at the 
RO (RO hearing), and in December 2005, the appellant 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (videoconference hearing); copies of these 
transcripts are associated with the record.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2003.  The certificate of 
death lists the immediate cause of death as a stroke.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for a facial scar and anxiety reaction, both rated 
as 10 percent disabling; competent medical evidence does not 
show that the veteran's fatal stroke was causally related to 
his military service, any incident thereof or any condition 
that manifested within one year of service. 

4.  There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service.


CONCLUSION OF LAW
 
The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS   

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a March 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [her] possession that 
pertains" to her claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that she has been notified of the need to 
provide such evidence, for the following reasons.  The March 
2003 letter informed the appellant what additional 
information or evidence was needed to support her claim, and 
that it was her responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  In addition, the letter asked 
her to advise the RO if there was anything else she needed to 
tell VA that she felt was pertinent to her claim, and to 
submit information describing additional evidence or the 
evidence itself.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection has 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.

Service medical records, VA medical records and examination 
reports, non-VA medical records, examination reports and 
physician statements, the appellant's July 2004 RO and 
December 2005 Videoconference hearing transcripts, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that service connection for the cause 
of the veteran's death should be granted on the basis that 
his death was the result of a stroke brought on by a head 
injury the veteran suffered in a car accident while in 
service.  

Service medical records reflect that the veteran was in a car 
accident in October 1953 when he was momentarily knocked 
unconscious and sustained a head injury and severe 
lacerations to the right side of his face and forehead.  
Certain medical records concerning the accident indicated 
that the veteran had a skull fracture; however, the examiner 
who saw him on admission to the hospital reviewed his x-rays 
and found them to be normal, negative for a skull fracture.  
He was diagnosed with post concussion syndrome and no follow-
up therapy was recommended.  Records reflect he was seen 
several times throughout November and December 1953 for 
complaints of headaches, and was given a profile for six 
weeks after the accident.  His separation examination report 
reflects a normal neurological condition and has no notations 
of any defects or diagnoses.  

The veteran was granted service connection in 1955 for an 
anxiety reaction, also diagnosed as post concussion syndrome 
at a noncompensable rating.  An August 1989 report of a VA 
neurological examination performed in conjunction with the 
veteran's increased rating claim for his anxiety reaction 
reflected a normal examination with the exception of the 
minor headaches the veteran complained of in the vicinity of 
his frontal scars.   

The next treatment records in the claims file are private 
medical records which reflect that the veteran had a 
cerebrovascular accident (CVA), or a stroke, in March 1997.  
A contemporaneous computed tomography (CT) scan reflects no 
fracture lines in the veteran's skull, and a rather vague 
area of hypodensity in the mid parietal region on the right 
side of the brain and a similar, much smaller area of 
hypodensity in the frontoparietal region on the left.  The 
private examiner opined that both of these areas, especially 
the one on the right, could represent recent ischemia and 
could correlate with the patient's then-current symptom 
pattern which consisted of left-side hemiparesis without 
particular alteration of consciousness.  The veteran was 
diagnosed with a paralytic CVA on the left, hypertensive 
vascular disease, and type II diabetes.  A private CT scan 
report in May 1998 reflected a large hypodense area in the 
right posterior parieto occipital region and a second area of 
low density in the right frontal lobe, which suggested an old 
cerebral infarction with atrophy.  The examiner observed that 
this area had an early beginning on the March 1997 CT scan 
and was definitely demonstrated on the May 1998 CT scan, and 
that most of the scan suggested this was an old CVA with 
possible small extensions in the parietal occipital area.  It 
appears from the record that the veteran may have had another 
stroke in 2000.  In May 2001, a private physician diagnosed 
the veteran with a transient ischemic attack, diabetes type 
II and an old CVA with left-sided residual after he was taken 
to the hospital by his family when he was non-responsive.  
The veteran had a grand mal seizure in March 2002.  The 
examiner's report noted that this was the result of a major 
paralytic cerebrovascular event in the distant past.  In 
December 2002, the veteran had another grand mal seizure.  
The examiner stated in his report that the veteran was a 
known seizure patient following an ischemic CVA.  

An April 2004 VA opinion reflects that the physical evidence 
of injury to the brain was the result of CVA's that the 
veteran suffered greater than 40 years after the initial 
trauma to the head.  The VA physician discussed his findings 
with a staff neurologist as to whether he felt that the 
present findings identified with the veteran's stroke and 
subsequent death were related to the trauma sustained in the 
early 1950s.  The neurologist opined that there was not 
enough support to justify a relationship between the 
veteran's service-connected past history of head injury and 
his subsequent death as a result of a stroke, and that a CT 
scan done in 1997 was supportive of generalized vascular 
ischemia and was not consistent with any acute or remote 
intracranial injury.  The physician concluded that, given 
that the veteran was diabetic, his age when he died, and the 
findings of more recent CT scans supportive of vascular 
ischemia, "it is highly likely that the resident's stroke 
was solely attributable to vascular disease and to a remote 
history of closed head injury in the early 1950s."  

In a July 2004 VA opinion, the April 2004 VA physician 
clarified his report.  He stated that contrast studies of the 
veteran's head were consistent with ischemic brain disease, 
particularly in the right middle cerebral artery distribution 
and left frontoparietal area.  He indicated that the 
radiologist that had read the films stated that the results 
were consistent with vascular disease and not with trauma.  
The physician opined that the radiologist's statement as well 
as the fact that it was not in the area of trauma identified 
in service would further disqualify an association between 
the veteran's strokes and the head trauma sustained in the 
early 1950's.  He stated that all objective evidence 
available for review would not support the veteran's head 
trauma in the early 1950's while in the service being the 
cause or resulting in the veteran's having strokes in the 
late 1990s and early 2000.  Finally, the physician concluded 
that to make such an association one would have to resort to 
speculation seeing that there are no other studies prior to 
1997 available for documentation of any structural 
abnormalities in the brain dating back to the proximity of 
initial injury in the 1950s.

Several private physicians submitted statements which are 
part of the record concerning the cause of the veteran's 
death.  A July 2003 private physician's statement reflected 
his opinion that while the veteran did have multiple health 
problems in his terminal years, the review of his CT scans 
that were available and his history of a significant head 
injury while in service would certainly make a contributing 
factor a possibility in his demise.  In a July 2004 letter, a 
private physician reported that the veteran had told him that 
his headaches started after his car accident in service and 
remained present throughout his life, that the veteran had a 
CVA in March 1997, and that a CT scan revealed old ischemic 
changes on the right side of his head.  In another private 
physician's statement from July 2004, the physician opined 
that despite the multiple medical problems he had, it is 
certainly possible that the head injury the veteran sustained 
during his military service could have been a contributing 
factor in his death.  While these letters provide several 
opinions concerning the veteran's cause of death, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Lay statements from the veteran's wife, two of his sons and a 
family friend were submitted to the record.  In terms of the 
these statements, they, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on the above, the Board concludes that there is no 
competent medical evidence that supports the appellant's 
contention of an etiological relationship between the 
veteran's fatal stroke and any incident or injury in active 
service.  Thus, the preponderance of the medical evidence is 
against service connection for the cause of the veteran's 
death.  Accordingly, the service connection claim for the 
cause of the veteran's death is denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


